Opinión disidente del
Juez Asociado Señor Negrón García.
Minerva De Paz Lisk, de nacionalidad y ciudadanía domi-nicana, impugnó con éxito en el Tribunal Superior, Sala de San Juan (Hon. Wilfredo Alicea López, J.), la constitucionali-dad del requisito de ciudadanía(1) para la obtención de un certificado de maestra para desempeñarse como tal en el Departamento de Instrucción Pública de Puerto Rico. Art. 5 de la Ley Núm. 94 de 21 de junio de 1955,(2) según enmendada, 18 L.P.R.A. see. 264.
Argumentó que el requisito constituía un discrimen por razón de extranjería, violatorio de las cláusulas del debido proceso de ley e igual protección de las leyes de la Constitu-ción federal, y del Art. II, Secs. 1 y 7 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
A petición del Procurador General examinamos la juridi-cidad de ese decreto.(3) En vista de que los hechos que dan génesis a esta controversia aparecen fielmente resumidos *497tanto en la opinión mayoritaria como en la opinión disidente del Juez Asociado Señor Rebollo López, nos abstendremos de exponerlos nuevamente. Pasamos directamente a plasmar los fundamentos de esta disidencia.
I — I
De entrada es menester calibrar el prisma. Cualquier análisis de la validez constitucional de este estatuto debe ubi-carse en el contexto de las peculiares condiciones nuestras. No podemos desentendemos de que “[e]l problema primario (como en los demás órdenes de la vida puertorriqueña) es que el gobierno federal ejerce en Puerto Rico sus vastos po-deres, en este caso sobre la inmigración, la naturalización y la ciudadanía, sin que los puertorriqueños participen, por medio de sus votos, en la aprobación de las leyes pertinentes y en la elección o nombramiento de los funcionarios encar-gados de ponerlas en vigor. Estados Unidos ejerce sus po-deres conforme con sus necesidades y objetivos y sin tomar en cuenta la enorme densidad poblacional y la débil econo-mía de Puerto Rico”. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1188.
Así que la situación en Puerto Rico impone unas conside-raciones especiales porque especial es también su condición política, geográfica, social y cultural. Hay una usanza, una tradición, un modo peculiar de ser y de entender la actividad vital que configuran nuestra personalidad de pueblo. Por eso, todo análisis judicial debe sujetarse a ese hecho incontrasta-ble. Existen unos valores puertorriqueños y existen unas cir-cunstancias que matizan de una forma peculiar lo que atañe a la vida colectiva. Una de esas circunstancias es la limitada potestad para ejercer nuestra soberanía. En un caso como el que nos ocupa debe legitimarse el ejercicio de esa exigua soberanía a la luz de nuestro particular perfil.
Por todos es aceptado —incluso por la opinión mayorita-ria— la más reciente tendencia del Tribunal Supremo fede*498ral de permitirle a los estados reglamentar el ingreso de ex-tranjeros a ciertos puestos públicos mediante el requisito de ciudadanía de Estados Unidos. De manera que, en ausencia de impedimentos constitucionales, estatutarios o jurispru-denciales de índole federal, y de trabas que emanen de nues-tra propia Constitución —como demostraremos más ade-lante— no vemos razones para que le neguemos a la Asam-blea Legislativa la facultad de utilizar ese reducido ejercicio de soberanía.(4)
J-H hH
El reconocimiento por el Tribunal Supremo de Estados Unidos en 1886 —Yick Wo v. Hopkins, 118 U.S. 356 (1886)— de que los extranjeros son “personas” para fines de la En-*499mienda Decimocuarta de la Constitución federal, inició una clara tendencia para salvaguardar a los extranjeros del dis-crimen que culminó en el importante caso de Graham v. Richardson, 403 U.S. 365 (1971). Allí, se resolvió sin ambajes que las clasificaciones fundadas en extranjería son “inheren-temente sospechosas”. Como corolario, cualquier legislación fundada en dichas clasificaciones debía resistir un estricto escrutinio judicial para salvar su constitucionalidad. Entre esas clasificaciones están las que han pretendido limitar la oportunidad de extranjeros al ejercicio de una profesión u oficio. Véase In re Griffiths, 413 U.S. 717 (1973).
Sin embargo, la regla de Graham v. Richardson, supra, no impidió que dicho Tribunal reconociera, como excepción, la doctrina de la “función política”. Sugarman v. Dougall, 413 U.S. 634 (1973); Perkins v. Smith, 426 U.S. 913 (1976); Foley v. Connelie, 435 U.S. 291 (1978). En síntesis, la misma propugna que los estados pueden tener un legítimo interés en preservar para los ciudadanos ciertos puestos públicos relacionados estrechamente con el proceso de autogobierno o que conllevan el ejercicio de poderes importantes en la co-munidad. Esta doctrina fue seguida en Ambach v. Norwich, 441 U.S. 68 (1979). Este caso, por su parecido con el de autos, amerita una amplia discusión.
Se trataba de un estatuto que le prohibía a extranjeros no ciudadanos (residentes) obtener un certificado permanente para desempeñarse como maestros en las escuelas públicas del estado de Nueva York, a menos que hubiesen manifes-tado su intención de solicitarla. El Tribunal Supremo federal resolvió que dicha ley no violaba la cláusula de igual protec-ción de las leyes de la Enmienda Decimocuarta.
Se justificó la exclusión de los extranjeros de esos puestos públicos demostrando una relación racional entre el interés perseguido por la legislación y la clasificación. Se re-conoció que la función de la educación pública y el grado de responsabilidad y discreción que tienen los maestros en el *500cumplimiento de esta función convierte a estos maestros en entes cubiertos por el principio de “función gubernamental” reconocido en Sugarman v. Dougall, supra, y en Foley v. Connelie, supra. De acuerdo con este esquema los maestros, al igual que los policías, cumplen con una obligación fundamental del gobierno con su comunidad. Sobre este particular, el Juez Powell precisó:
En el sistema de instrucción pública, los maestros desempe-ñan un papel crítico en el desarrollo de las actitudes de los estudiantes hacia el gobierno y el entendimiento del papel de los ciudadanos en nuestra sociedad. De los empleados del sis-tema, los maestros son los que están en contacto directo, día a día, con los estudiantes en los salones de clases y en otras actividades variadas de la escuela moderna. En el tratamiento de las experiencias de los estudiantes para el logro de los obje-tivos educativos, los maestros por necesidad tienen una am-plia discreción en cuanto a la manera en que se le comunica la materia a los estudiantes. Ellos son responsables de presentar y explicar la materia de manera comprensible e inspiradora. Ninguna estandardización [normalización] de los materiales didácticos o de los planes de enseñanza puede eliminar las cualidades personales que el maestro aporta en el logro de esas metas. Más aún, el maestro sirve de modelo para sus estudiantes, ejerciendo una sutil pero importante influencia en sus percepciones y valores. Así, a través de la presentación de los materiales del curso y el ejemplo que dé, el maestro tiene la oportunidad de influir en las actitudes de los estu-diantes hacia el gobierno, el proceso político y las responsabi-lidades sociales del ciudadano. Esta influencia es crucial para el continuo bienestar de la democracia. (Traducción nuestra.) Ambach v. Norwich, supra, págs. 78-79.
La reciente enmienda del Art. 5 de la Ley Núm. 94, supra, por la Ley Núm. 152 de 18 de julio de 1986, a los fines de concederle a los extranjeros la oportunidad de obtener el certificado de maestro para enseñar en las escuelas privadas del país, demuestra que el legislador sigue considerando acertada la política prevaleciente en cuanto a las escuelas públicas. En el Informe de la Comisión de Instrucción y Cul-*501tura de la Cámara de Representantes, 1986, pag. 2, que recomendó la aprobación del P. de la C. 897, se concluyó que “[e]l requisito de ciudadano americano es válido para los maestros de escuelas públicas y debe mantenerse”.
Por ser ésta la situación, y ante el tipo de escrutinio judicial que hemos utilizado para pasar juicio sobre la constitu-cionalidad de la Ley Núm. 94, supra, somos de la firme con-vicción que debemos guardar la debida deferencia a la Asam-blea Legislativa.
I — I I — I I — I
Para justificar la inconstitucionalidad de esta legislación, la mayoría del Tribunal se ampara en dos (2) hechos: la au-sencia de impedimentos jurídicos para que residentes pue-dan desempeñarse como maestros en las escuelas privadas del país y en la Universidad de Puerto Rico. Ambas situa-ciones merecen cualificarse y discutirse separadamente. De-mostraremos que no son razones suficientes para invalidar el estatuto.
Hay una distinción que es necesario establecer entre los niveles elemental y secundario de enseñanza y aquél corres-pondiente a la educación universitaria. La disparidad esen-cial reside en la función que cumplen sustancialmente uno y otro nivel. Aunque toda labor pedagógica implica la presen-cia de unas constantes que apuntan hacia la formación del individuo, lo cierto es que esa etapa formativa se apuntala en los niveles inferiores del aprendizaje. La escuela primaria y la superior establecen los verdaderos fundamentos de la for-mación del niño. Conjuntamente con el núcleo familiar y demás manifestaciones del medio social, la enseñanza esco-lar en esas fases instauran los cimientos del carácter y la conducta que observará el niño'en su etapa adulta.
La educación universitaria, sin que constituya un desvío absoluto de la función de los niveles anteriores, se proyecta en otras direcciones. El universitario es ya el adulto que, *502partiendo de lo anterior, se encamina hacia la especializa-ción. Su aprendizaje se efectúa en un ámbito de intercambio de ideas, de contradicciones, de examen a fondo del conoci-miento con el propósito de desarrollar un sentido crítico. Se le ofrecen diversas perspectivas que deberá pesar en su bús-queda de la verdad.

Esta distinción. de fases a niveles académicos implica una distinción entre los maestros que dirigen el proceso de aprender. En las manos del educador de los niveles infe-riores, el Estado deposita una responsabilidad altamente delicada. El riesgo involucrado es de naturaleza superior, por lo que se obliga a una selección muy cuidadosa de quién habrá de tener en sus manos tan seria encomienda.

Del profesor universitario se espera primordialmente otra misión. Debe, ante todo, despertar en el alumno la con-ciencia de su propia participación en el acto de aprender. El universitario ha de desarrollar, con la ayuda del maestro, el convencimiento de que el aprendizaje es obra de la voluntad personal y del empeño particular del individuo. La universi-dad, por lo tanto, debe estar abierta a los aires de extra-muros, al fluir incesante de ideas y opiniones que expongan al estudiante a ese mundo complejo y conflictivo del conoci-miento. Ciudadano o extranjero, importa mayormente el profesor que sirva a ese oficio indispensable de avivar la con-ciencia del alumno y contribuir a su proyección responsable en el contorno social. (5)
*503En cuanto al segundo aspecto hay que mencionar que existen unas particularidades que distinguen claramente la escuela pública de la privada. La primera responde a una necesidad con la que el Estado tiene que cumplir: la de edu-car al individuo. El Gobierno tiene como uno de sus compro-misos fundamentales —dimanante de la propia Constitu-ción— ofrecer a sus ciudadanos la oportunidad de educarse convenientemente para realizarse en el orden personal y cumplir con decoro con su función de convivencia social.
La escuela privada, aparte de cumplir con unas normas generales que exige el Estado, abona a la garantía de una educación peculiar conforme al gusto y posibilidades de un sector privativo de la sociedad. El Estado no puede interve-nir con la enseñanza privada que atiende a la opción volunta-ria de quienes se decidan por ella. Esa escuela privada va a responder en principio, más que a la política educativa del Estado, a una filosofía de carácter particular —pedagógica, religiosa, militar, etc.— que la define y la singulariza.
Una razón adicional, de orden constitucional, visualizada por el Senado justifica esta distinción.
. . . [Rjequerir la ciudadanía americana a los maestros de escuelas públicas es constitucionalmente válido, mientras que exigir lo mismo en el contexto de las escuelas privadas es muy diferente. La doctrina federal consistentemente ha expresado que las clasificaciones por razón de ciudadanía en los empleos de la industria privada, serán vistas como clasificaciones sos-pechosas y sujetas a escrutinio estricto por parte de los tribu-nales.
El mantener en el referido Artículo 5 el requisito de la ciu-dadanía americana a los maestros de las escuelas privadas en Puerto Rico requerirá que los tribunales utilicen el escrutinio estricto en su análisis al enfrentarse en su día a una impugna-ción de la misma, sobre la base de que viola la igual protección de las leyes contenida en la Enmienda D[e]cimocuarta de la Constitución de los Estados Unidos de América. En tal caso, el estado deberá probar un interés apremiante a proteger y que la exigencia de la ciudadanía americana es el único medio *504para proteger el mismo. XXXLX Diario de Sesiones de la Asamblea Legislativa (Senado) 4304 (1986).
Por su parte, la Cámara de Representantes se expresó de la manera siguiente:
Las escuelas privadas realizan una función vital en nuestra sociedad. En primer lugar, liberan al Estado de una parte sus-tancial de la responsabilidad de educar a toda la población. En segundo lugar, ofrecen opciones diversas que propician el valor de una sociedad pluralista. En este sentido las escuelas privadas ofrecen la alternativa de la educación religiosa, mili-tar o en un idioma distinto al castellano. La imposición del requisito de ciudadanía para los maestros de escuelas reli-giosas limita el ámbito de selección para la promoción de los fines religiosos.
Estas opciones deben mantenerse abiertas y deben funcio-nar con amplio grado de autonomía. Exigir que los maestros que enseñan en estas instituciones sean ciudadanos ameri-canos les impondría condiciones innecesarias que entorpece-rían su capacidad para adelantar sus objetivos particulares.
Además, el Gobierno de Puerto Rico rechaza abiertamente el dirigismo educativo. Lo que se justifica en el sistema pú-blico porque se trata de las escuelas del Estado, no es propio en las escuelas privadas que, aunque tienen que responder a unas exigencias de calidad académica, existen precisamente para ofrecer alternativas a la educación pública. Informe, supra, pág. 2.
IV
Nuestra Constitución garantiza la igual protección de las leyes. Art. II, Sec. 7, Const. E.L.A., supra. Este principio no exige un trato igual para todos los ciudadanos, pero prohíbe un trato desigual injustificado. A tal efecto, en Zachry International v. Tribunal Superior, 104 D.P.R. 267, 279 (1975), expresamos:
En virtud de sus diversas disposiciones y su aplicación a dis-tintas áreas, no pueden extenderse prohibiciones absolutas que impidan el ejercicio legítimo del poder de reglamenta-*505ción del Estado para aprobar medidas razonables con el obje-tivo de salvaguardar el interés común. Una pieza legislativa debe sostenerse o anularse en orden a la dimensión, sustan-cialidad y realidad de los principios comunitarios e indivi-duales envueltos y los problemas sociales que intenta corregir. (Énfasis suplido.)
La opinión mayoritaria, pág. 484, evalúa la presente con-troversia a la luz del derecho constitucional puertorriqueño, y admite que “la Asamblea Constituyente no concibió el dis-crimen por razón de extranjería como uno de los expresa-mente prohibidos por el Art. II, Sec. 7 de nuestra Constitución, supra”. Descarta asimismo que ésa fuera la intención al utilizar el término “‘nacimiento’”. Opinión mayoritaria, pág. 484. Sin embárgo, al amparo del lenguaje usado en León Rosario v. Torres, 109 D.P.R. 804, 813 (1980), en Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 531 (1972), y en Zachry International v. Tribunal Superior, supra —en que señalamos que las clasificaciones fundamentadas en “nacio-nalidad” eran inherentemente sospechosas y exigían “un ri-guroso análisis constitucional”— funde ambos conceptos. Por vía del esc. 3, sin apoyo en otra autoridad o ulterior aná-lisis, concluye que “[ajunque para efectos del derecho inter-nacional público los términos “‘nacionalidad’” y “‘ciudada-nía’ ” no constituyen conceptos sinónimos, desde el punto de vista de la garantía constitucional representan idéntico valor”. Opinión mayoritaria, pág. 485.
No podemos compartir ese análisis. Los términos “nacio-nalidad” y “ciudadanía”, además de no ser sinónimos en dife-rentes campos del saber, tampoco representan un mismo valor en el Derecho puertorriqueño. Expliquémonos.
El tránsito de uno a otro ámbito del conocimiento hu-mano nos enfrenta con distintas acepciones de estos vocablos que nos hacen suponer la existencia de un claro deslinde en-tre ambos. Pero la cuestión va más allá. Aun dentro de la disciplina del Derecho puede establecerse evidentemente dicha distinción.
*506En el Derecho estadounidense estos conceptos muchas veces se han empleado indistintamente.(6) Así, por ejemplo, el Black’s Law Dictionary no precisa escisión alguna entre ambas palabras. En primer lugar, define nacionalidad en su sentido amplio de “cualidad o carácter que surge del hecho de pertenecer una persona a una nación o a un estado”. Luego especifica que “[l]a nacionalidad determina el status político del individuo, especialmente en lo que se refiere a su lealtad, mientras que domicilio se refiere a su status civil”. La parte final de la definición precisa aún más la equivalencia de los vocablos: “La nacionalidad surge por nacimiento o por naturalización”. (Traducción nuestra.) Black’s Law Dictionary, 5ta ed., Minnesota, Ed. West Publishing Co., 1979, págs. 923-924. De hecho, el nombre abreviado del estatuto federal, Immigration and Nationality Act, 8 U.S.C. sec. 1101 et seq., que rige los asuntos de inmigración, naturalización y admisión de extranjeros, es denominado Nationality Act.
*507En Puerto Rico el asunto toma un cariz diferente.(7) En nuestro uso los términos no son correspondientes. La pala-bra nacionalidad tiene para nosotros una amplia gradación de contenidos que sumados la dotan de un profundo y amplio sentido. Consiste en la amalgama de elementos como lo geo-gráfico, lo étnico y lo cultural, todo ello impregnado de una particular expresión de identidad que tiene mucho que ver con el espíritu de un pueblo. “La nacionalidad es de natura-leza sico-sociológica. No se forma racionalmente, sino afecti-vamente. Es un sentimiento compartido por un grupo de personas; es una conciencia común, formada en virtud del contacto con unos elementos comunes a todos, y que a la vez determina una sensación de cohesión del grupo entre sí y de diferenciación frente a otros grupos.” R. Garzaro, Puerto Rico, tina nación en busca de estado, Salamanca, Ed. Tecnos, 1974, pág. 32. Véanse, además: M. García-Pelayo, El Tema de las Nacionalidades, Madrid, Ed. Pablo Iglesias, 1979; A. Sánchez Tarniella, Colonialismo y desnacionaliza-ción: un enfoque analítico, Bayamón, Ed. Bayoán, 1982.(8)
Contrario a la definición de Black’s Law Dictionary, no basta con el mero nacimiento o con el acto de la naturaliza-ción. Ni lo uno ni lo otro parecen asegurar la pura y la ge-nuina manifestación de la nacionalidad. Se requiere casi una indefinible condición que, como indicamos antes, es la suma de las muchas cosas que dan carácter, individualidad, perso-nalidad a un pueblo frente a y en contraste con los demás pueblos del mundo.
*508En Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976), al examinar el Art. 9 de nuestro Código Civil, 31 L.P.R.A. see. 9, adelantamos unos pronunciamientos relacio-nados con el asunto que hoy nos atañe. A principios del pre-sente siglo(9) se pudo observar el esfuerzo para “soslayar el uso de términos que pudiesen dar base a argumentar la exis-tencia de una nacionalidad puertorriqueña como tal”. Aña-dimos que “[a] tono con las corrientes político-constitucio-nales que afectaban el clima de aquellos viejos tiempos, se estaba intentando claramente sustituir el concepto de la na-cionalidad por la ciudadanía al modo territorial norteameri-cano”. Marrero Reyes v. García Ramírez, supra, págs. 102-103.
Ciudadanía se vincula con lo oficial, con lo adquirido, eso sí, “por nacimiento o por naturalización”, como algo otor-gado o adquirido legalmente, como un documento que no im-plica por necesidad un sentimiento profundo e inconfundible que es como la segunda esencia de la persona humana.
En Puerto Rico decimos que alguien es de nacionalidad argentina, española o mejicana sin que al decirlo estemos en modo alguno informando cuál es la ciudadanía de que dis-fruta la persona cuya nacionalidad estamos señalando. Pudo haber obtenido hace años la ciudadanía de Estados Unidos, pero lo que realmente nos concierne o interesa es esa especial manera de ser, esa idiosincrasia, ese conjunto de cuali-dades que nos refieren de inmediato al concepto que resal-tamos y nos importa: su nacionalidad.
Por todo lo dicho, es lógico suponer que precisamente esa acepción puertorriqueña del concepto “nacionalidad” fue la que quisimos incorporar en Wackenhut Corp. v. Rodríguez Aponte, supra, en Zachry International v. Tribunal Supe*509rior, supra, y en León Rosario v. Torres, supra.(10) Entendido así, la opinión mayoritaria no puede descansar en ese concepto para apoyar su decreto de inconstitucionalidad, mucho menos cuando se trata de un dictum sin referente alguno. No debemos olvidar que en ninguno de los tres (3) casos anteriores se plantearon situaciones de discrimen por nacionalidad o por ciudadanía que pudieran iluminarnos al respecto. Y por ser una norma de naturaleza jurisprudencial —contrario a las normas constitucionales o estatutarias— no podemos referirnos a su historial para aclarar su significado.
Visto de esta manera, la demandante señora De Paz Lisk no atina en su alegato de discrimen por nacionalidad, porque la clasificación establecida por la Ley Núm. 94, supra, no se fundamenta en el concepto de nacionalidad sino en el de ciu-dadanía. En Puerto Rico, de acuerdo con lo estatuido, un dominicano puede desempeñarse como maestro del sistema de instrucción pública si cumple con los requisitos para ocu-par ese cargo, entre los cuales se incluye el de la ciudadanía americana. A tenor con el esquema constitucional, la señora De Paz Lisk podría prevalecer sólo si demostrara que se dis-*510criminó contra ella debido a su nacionalidad dominicana. De igual modo, lo mismo un puertorriqueño que un estadouni-dense que haya perdido la ciudadanía americana —bien sea por haberla renunciado o adoptado otra— aunque resida en Puerto Rico, tampoco podría aquí ocupar una plaza de maestro en el sistema de instrucción pública.
La realidad expuesta nos obliga a disentir de la opinión mayoritaria. La Ley Núm. 94, supra, resiste el presente em-bate constitucional. El foro de instancia erró al sostener lo contrario. La mayoría de este Tribunal no debería refrendar ese dictamen.
—O—

(1) “Ser ciudadano de Estados Unidos de América”. 18 L.P.R.A. see. 264.


(2) Además, invocó el Art. II, Sec. 16 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1 (derecho de todo trabajador a escoger libremente su ocupación); la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1983, y la Ley de Derechos Civiles de Puerto Rico. 32 L.P.R.A. see. 3524.


(3) Nuestro curso decisorio nos releva de examinar el aspecto relacionado con la imposición de daños a los demandados en su carácter personal.


(4) “Sin que se pretenda agotar el tema, inclu[i]mos a continuación algunas disposiciones que imponen el requisito de ciudadanía de Estados Unidos.

“(1) Ley de Relaciones Federales

“La Sec. 10 exige que todos los funcionarios (officers) del gobierno sean ciudadanos y la Sec. 36 que lo sea también el Comisionado Residente de Puerto Rico en Washington.

“(2) Constitución

“Art. III, Sec. 5 — los legisladores, quienes también deben ser ciudadanos de Puerto Rico y residentes por dos años; Art. Ig Sec[.] 3 — el Gobernador, quien además debe ser ciudadano y residente bonafide de Puerto Rico; Art. Ig Sec. 5 — exige qué el Secretario de Estado reúna los mismos requisitos que el Gobernador; y Art. V[,] See. 9 — los jueces del Tribunal Supremo, quienes, además, deben ser ciudadanos de Puerto Rico y residentes durante cinco años.

“(3) Leyes

“Se exige la ciudadanía a los electores (16 L.P.R.A. [see.] 3053), los médicos (20 L.P.R.A. [sec.] 43), los maestros (18 L.P.R.A. [sec.] 264), los agrónomos (20 L.P.R.A. [sec.] 624), los contadores (20 L.P.R.A. [sec.] 774), los técnicos de refrigeración (20 L.P.R.A. [sec.] 2059), los técnicos dentales (20 L.P.R.A. [sec.] 2094), los miembros de la Guardia Nacional (25 L.P.R.A. [sec.] 2054), y los detectives privados (25 L.P.R.A. [sec.] 285 (c)).
“También se exige a los miembros de diversas juntas examinadoras (20 L.P.R.A. [secs.] 463, 532, 554, 580a, 629, 683, 773, 903, 1033, 2051, 2092, 2132[)], Véase también el Art. 154 del Código Penal (33 L.P.R.A. [sec.] 4195) que, entre otros, prohíbe el discrimen por ‘origen nacional’ en sitios públicos, transportes, vivienda y empleo.” R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1188-1189.


(5) Sobre este particular resultan esclarecedoras las expresiones del debate legislativo siguientes:
“Sr. SUSONI: ¿La Universidad de Puerto Rico tiene ese requisito?
“Sra. RODRIGUEZ MUNDO: La Universidad de Puerto Rico es un orga-nismo autónomo, que se rige por una ley especial aprobada por la Legislatura de Puerto Rico y le confiere discreción al cuerpo directivo para seleccionar el mejor personal docente dond[eq]uiera que lo encuentre, y es la Universidad de Puerto Rico la única institución que no tiene que regirse por estos requisitos de ciudada-nía.” Diario de Sesiones de la Asamblea Legislativa (Senado), pág. 804.


(6) Aunque se ha señalado que el término “nacional” como se usa en la frase “national of the United States” es más amplio que el término “citizen”, Brassert v. Biddle, 59 F. Supp. 457, 462 (1944), la ley parece equipararlos. Esto se puede apreciar cuando habla del derecho a renunciar la nacionalidad. 8 U.S.C. see. 1481(a)5.
“Se requiere renuncia formal ante un funcionario diplomático o consular de los Estados Unidos en un país extranjero. Un ‘nacional’ es un ciudadano de los Estados Unidos o una persona que le debe ‘lealtad permanente’ a esa nación. Véanse 8 U.S.C. sec. 1101 (22) y Law-DonShew v. Dulles, 217 F2d. 146 (1954).” Serrano Geyls, op. cit., Vol. I, pág. 318.
Sin embargo, “es digno de atención que el término ‘citizen’ se encuentra a lo largo de la Constitución de los Estados Unidos, mientras nunca se emplea ‘national’”. (Traducción nuestra y énfasis suplido.) Encyclopedia of the Social Sciences, Nueva York, The MacMillan Co., 1962, pág. 249.
En los siguientes trabajos los términos nacionalidad y ciudadanía se utilizan indistintamente. B. Sánchez Rivera y F. Sánchez Del Toro, El discrimen por razón de nacionalidad, 35 Rev. C. Abo. P.R. 357 (1974); H. Silving, Factors Which Determine Nationality, XXVI Rev. Jur. U.P.R. 217 (1957).


(7) Véase A.L. García Martínez, La ciudadanía puertorriqueña: concepto del habitante natural, 39 Rev. C. Abo. P.R. 241 (1978).


(8) El Diccionario de Ciencias Sociales, Madrid, Instituto de Estudios Políticos, 1976, Vol. II, pág. 303, al definir el término “nacionalidad” nos remite al Diccionario de la Lengua Española de la Real Academia Española, el cual ofrece dos (2) acepciones: “(1) Condición y carácter peculiar de los pueblos e individuos de una nación; (2) Doctrina que exalta en todos los órdenes de la personalidad nacional completa, o lo que reputan como tal los partidarios de ella.”


(9) Véase Cruz v. Dominguez, 8 D.P.R. 580 (1905).


(10) No debemos pasar por alto que la Carta de Derechos de nuestra Consti-tución se inspiró en la Declaración Universal de Derechos del Hombre aprobada y proclamada por la Asamblea General de las Naciones Unidas el 10 de diciembre de 1948. Véanse: 2 Diario de Sesiones de la Asamblea Constituyente 1382-1383 (1952); J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 174; La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954.
De hecho, el Art. II, Sec. 1 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, incorporó casi todos los elementos del Art. 2 de la Declaración Universal.
“Art. 2-1. Toda persona tiene todos los derechos y libertades proclamados en esta Declaración, sin distinción alguna de raza, color, sexo, idioma, religión, opinión política o de cualquier otra índole, origen nacional o social, posición eco-nómica, nacimiento o cualquier otra condición).” (Énfasis suplido.)
Entre las omisiones significativas cabe destacar la de la proscripción de dis-tinciones por “origen nacional” o la prohibición de discriminar por la procedencia nacional del individuo. Véase La Declaración Universal de Derechos Humanos (comentarios y texto), Costa Rica, Eds. Juricentro, 1979, págs. 23 y 211.